Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marlatt (US 2015/0201197) in view of Szabo (US 2015/0172545).
Regarding claim 1, 14, 21, Marlatt discloses 
splitting the stitched frames into pieces to create a plurality of split frames and a corresponding plurality of split frame streams relating to split frame portions of the video stream ([0072-0077, 0089, 0091], fig. 8-9);
encoding the plurality of split frames for each split frame stream at multiple bitrates to form multiple resolution qualities for each split frame stream, wherein the multiple resolution qualities range from a highest resolution quality to a lowest resolution quality([0072-0077, 0089, 0091], fig. 8-9 Various virtual streams of different resolutions are created and combined to form a video.  Regions of interest comprise higher resolution virtual streams); and
combining the plurality of split frame streams at each of the multiple resolution qualities to form a video bunch frame stream([0072-0077, 0089, 0091], fig. 8-9).
Marlatt does not specifically disclose receiving a panoramic video stream formed by a sequence of stitched panoramic frames at an encoding device, wherein each stitched panoramic frame is 
However, Szabo discloses receiving a panoramic video stream formed by a sequence of stitched panoramic frames at an encoding device, wherein each stitched panoramic frame is representative of a panoramic view defined by horizontal and vertical dimensions in relation to a central viewing point; splitting the stitched panoramic frames, split frame portions of panoramic video stream ([0011,0202,0274,0258,0268], fig. 29, 30] Video from various cameras are stitched together around a central focus point).  It would have been obvious to one of ordinary skill before the filing date of the invention to incorporate the panoramic video of Szabo in order to provide variable resolutions in a panoramic video.
Regarding claim 2, 15, Marlatt in view of Szabo discloses capturing video feeds from a plurality of video cameras at one or more video capture devices, wherein fields of view associated with the plurality of video cameras are such that combination of the fields of view provides coverage of the horizontal and vertical dimensions associated with the panoramic view as well as coverage of a corresponding inner surface view of a sphere where the central viewing point relates to a central point of the sphere;
sending the captured video feeds from the one or more video capture devices to a stitching device;
converting frames of the captured video feeds into the stitched panoramic frames; and
sending the panoramic video stream with the stitched panoramic frames from the stitching device to the encoding device([0011,0202,0274,0258,0268], fig. 29, 30] of Szabo, [0072-0077, 0089, 0091], fig. 8-9 of Marlatt).  
Regarding claim 3,16,  Marlatt in view of Szabo discloses uploading one or more electronic files associated with a previously stitched and recorded panoramic video stream from a storage device to a file upload device, wherein the previously stitched and recorded panoramic video includes the stitched panoramic frames of the panoramic video stream;

processing the one or more electronic files to form the panoramic video stream; and
sending the panoramic video stream from the file upload device to the encoding device([0011,0202,0274,0258,0268], fig. 29, 30] of Szabo, [0072-0077, 0089, 0091], fig. 8-9 of Marlatt).  
Regarding claim 4,17,  Marlatt in view of Szabo discloses sending the video bunch frame stream from the encoding device to a broadcasting device;
at least temporarily storing the video bunch frame stream in a storage device accessible to the broadcasting device;
receiving identifying information for a first region of interest from a first viewer client device at the broadcasting device, wherein the first region of interest is representative of at least a first portion of the panoramic view;
identifying split frames of the video bunch frame stream associated with the first region of interest and other split frames not associated with the first region of interest;
selecting first split frame streams of a higher resolution quality in the video bunch frame stream for split frames associated with the first region of interest;
selecting second split frame streams of a lower resolution quality in the video bunch frame stream for split frames not associated with the first region of interest;
combining the first split frame streams and the second split frame streams to form a first customized panoramic video stream; and

Regarding claim 5, Marlatt in view of Szabo discloses receiving identifying information for a second region of interest from a second viewer client device at the broadcasting device, wherein the second region of interest is different from the first region of interest and representative of at least a second portion of the panoramic view;
identifying split frames of the video bunch frame stream associated with the second region of interest and other split frames not associated with the second region of interest;
selecting third split frame streams of a higher resolution quality in the video bunch frame stream for split frames associated with the second region of interest;
selecting fourth split frame streams of a lower resolution quality in the video bunch frame stream for split frames not associated with the second region of interest;
combining the third split frame streams and the fourth split frame streams to form a second customized panoramic video stream; and
sending the second customized panoramic video stream from the broadcasting device to the second viewer client device([0011,0202,0274,0258,0268], fig. 29, 30] of Szabo, [0072-0077, 0089, 0091], fig. 8-9 of Marlatt).  
Regarding claim 6, 18, Marlatt in view of Szabo discloses at least temporarily storing the video bunch frame stream in a storage device accessible to the encoding device;
uploading split frame information associated with the video bunch frame stream from the storage device to a streaming server assembly;

identifying split frames of the video bunch frame stream associated with the first region of interest and other split frames not associated with the first region of interest based at least in part on the split frame information;
uploading first split frame streams of a higher resolution quality in the video bunch frame stream from the storage device to the streaming server assembly for split frames associated with the first region of interest
uploading second split frame streams of a lower resolution quality in the video bunch frame stream from the storage device to the streaming server assembly for other split frames not associated with the first region of interest;
combining the first split frame streams and the second split frame streams to form a first customized panoramic video stream; and
sending the first customized panoramic video stream from the streaming server assembly to the first viewer client device([0011,0202,0274,0258,0268], fig. 29, 30] of Szabo, [0072-0077, 0089, 0091], fig. 8-9 of Marlatt).  
	Regarding claim 7, Marlatt in view of Szabo discloses receiving identifying information for a second region of interest from a second viewer client device at the streaming server assembly, wherein the second region of interest is representative of at least a second portion of the panoramic view;
identifying split frames of the video bunch frame stream associated with the second region of interest and other split frames not associated with the second region of interest based at least in part on the split frame information;

uploading fourth split frame streams of a lower resolution quality in the video bunch frame stream from the storage device to the streaming server assembly for other split frames not associated with the second region of interest;

combining the third split frame streams and the fourth split frame streams to form a second customized panoramic video stream; and
sending the second customized panoramic video stream from the streaming server assembly to the second viewer client device([0011,0202,0274,0258,0268], fig. 29, 30] of Szabo, [0072-0077, 0089, 0091], fig. 8-9 of Marlatt).  
	Regarding claim 8, 19, Marlatt in view of Szabo discloses sending the video bunch frame stream from the encoding device to a broadcasting device;
at least temporarily storing the video bunch frame stream in a storage device accessible to the broadcasting device;
periodically receiving identifying information for a region of interest from a viewer client device at the broadcasting device at least each time the region of interest changes, wherein the viewer client device is configured to permit the region of interest to dynamically change in response to user actions at the viewer client device associated with streaming video displayed on the viewer client device, wherein the region of interest is representative of at least a portion of the panoramic view;
dynamically identifying split frames of the video bunch frame stream associated with the region of interest and other split frames not associated with the region of interest in response to dynamic changes to the region of interest;

dynamically selecting second split frame streams of a lower resolution quality in the video bunch frame stream for split frames not associated with the first region of interest in response to dynamic changes to the region of interest;

dynamically combining the first split frame streams and the second split frame streams to form a customized panoramic video stream that is dynamically adjusted in response to dynamic changes to the region of interest; and
sending the customized panoramic video stream from the broadcasting device to the viewer client device([0011,0202,0274,0258,0268], fig. 29, 30] of Szabo, [0072-0077, 0089, 0091], fig. 8-9 of Marlatt).  
	Regarding claim 9¸ Marlatt in view of Szabo discloses 
at least temporarily storing the video bunch frame stream in a storage device accessible to the encoding device;
uploading split frame information associated with the video bunch frame stream from the storage device to a streaming server assembly;
periodically receiving identifying information for a region of interest from a viewer client device at the streaming server assembly at least each time the region of interest changes, wherein the viewer client device is configured to permit the region of interest to dynamically change in response to user actions at the viewer client device associated
with streaming video displayed on the viewer client device, wherein the region of interest is representative of at least a portion of the panoramic view;

dynamically uploading first split frame streams of a higher resolution quality in the video bunch frame stream from the storage device to the streaming server assembly for split frames associated with the region of interest in response to the dynamic changes to the region of interest;

dynamically uploading second split fame streams of a lower resolution quality in the video bunch frame stream from the storage device to the streaming server assembly for other split frames not associated with the region of interest in response to the dynamic changes to the region of interest;
dynamically combining the first split frame streams and the second split frame streams to form a customized panoramic video stream that is dynamically adjusted in response to dynamic changes to the region of interest; and
sending the customized panoramic video stream from the streaming server assembly to the viewer client device([0011,0202,0274,0258,0268], fig. 29, 30] of Szabo, [0072-0077, 0089, 0091], fig. 8-9 of Marlatt).  
	Regarding claim 10, Marlatt in view of Szabo discloses wherein the horizontal dimension associated with the panoramic view is 180 degrees and the vertical dimension associated with the panoramic view is 90 degrees([0011,0202,0274,0258,0268], fig. 29, 30] of Szabo, [0072-0077, 0089, 0091], fig. 8-9 of Marlatt).  
	Regarding claim 11, Marlatt in view of Szabo discloses wherein the panoramic video stream formed by the sequence of stitched panoramic frames is an equirectangular video stream formed by a sequence of stitched equirectangular frames, the horizontal dimension associated with the panoramic 
	Regarding claim 12, Marlatt in view of Szabo discloses wherein the pieces into which the stitched panoramic frames are split are defined by a predetermined configuration such that each piece is identifiable by its position within the stitched panoramic frame and such that the predetermined configuration is consistent from frame-to-frame for the panoramic video stream;
wherein the predetermined configuration for pieces of the stitched panoramic frames includes shape and size parameters for each split frame in a manner that permits split frames at different positions in the stitched panoramic frames to have different shapes and different sizes([0011,0202,0274,0258,0268], fig. 29, 30] of Szabo, [0072-0077, 0089, 0091], fig. 8-9 of Marlatt).  
	Regarding claim 13, Marlatt in view of Szabo discloses wherein the multiple bitrates for each split frame include at least three bitrates such that the multiple resolution qualities for each split frame stream include a high resolution quality, at least one intermediate resolution quality, and a low resolution quality([0011,0202,0274,0258,0268], fig. 29, 30] of Szabo, [0072-0077, 0089, 0091], fig. 8-9 of Marlatt).  
	Regarding claim 20, see the rejections of claims 8 and 9.

Conclusion












Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL HYUN HONG whose telephone number is (571)270-1553.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL H HONG/Primary Examiner, Art Unit 2426